UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7182


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TYZON L. JONES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:07-cr-00380-HEH-1)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyzon L. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyzon L. Jones appeals the district court’s order denying his motion for a reduction

of his sentence pursuant to the First Step Act of 2018, Pub. L. No. 115-391, § 404, 32 Stat.

5194, 5222. Because Jones was originally sentenced under 21 U.S.C. § 841(b)(1)(C), he

was not convicted of a “covered offense” and, hence, is ineligible for relief under the First

Step Act. See Terry v. United States, 141 S. Ct. 1858, 1862-63 (2021). Accordingly, we

affirm. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2